MEMORANDUM **
Richard James Humpal appeals from his conviction for assaulting a federal officer, in violation of 18 U.S.C. § 111(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Humpal contends that the district court erred in allowing him to represent himself at trial in accordance with Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), because he never unequivocally stated that he wished to represent himself. The record, however, reflects an unequivocal request for self-representation. See Adams v. Carroll, 875 F.2d 1441, 1445 (9th Cir.1989) (conditional request for self-representation not equivocal where defendant persisted in seeking to waive his right to counsel); United States v. Massey, 419 F.3d 1008, 1010 (9th Cir.2005), cert. denied, — U.S. -, 126 S.Ct. 2019, 164 L.Ed.2d 786 (2006); cf. United States v. Kienenberger, 13 F.3d 1354, 1356 (9th Cir.1994) (no error in district court’s denial of counsel’s motion to withdraw, where defendant always accompanied requests to be “counsel of record” with a request for appointment of advisory or standby counsel).
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.